El Juez Presidente Señor Del Tobo
emitió la opinión del tribunal.
El 11 de septiembre, 1936, el acusado por su abogado pre-sentó ante esta corte una moción de nuevo término.
Alegó que babía sido declarado culpable del delito de ase-sinato en segundo grado, habiéndosele impuesto diez años de presidio; que no conforme con la sentencia apeló de la misma para ante esta Corte Suprema el 4 de. agosto de 1936; que el 11 de agosto solicitó de la corte sentenciadora que ordenara al taquígrafo que intervino en la vista que preparara la trans-cripción de la evidencia de oficio por ser pobre el acusado; que no fué notificado de la resolución que recayera a su peti-ción, no obstante haber sido resuelta favorablemente el propio 11 de agosto de 1936; y que habiendo por tal motivo transcu-rrido el término de ley para que el taquígrafo dejara radicada la transcripción, solicitaba de esta corte un nuevo término de treinta días para hacerlo.
Se oyó al fiscal. Sucedió que dicho fiscal había sido el juez que dirigió el juicio. Hizo constar ese hecho que lo lle-vaba a adoptar una actitud favorable a que se brindaran al apelante todas las oportunidades de ley, y no se opuso a la solicitud, sugiriendo' sin embargo que el término que se con-cediera lo fuera con carácter de único.
La corte concedió un nuevo término hasta el 4 de diciembre de 1936. El 4 de diciembre solicitó el apelante una prórroga de 30 días. Le fue concedida. El 4 de enero de 1937 solicitó el apelante otra prórroga de treinta días. Le fué concedida. El 3 de febrero de 1937 solicitó el apelante otra prórroga de treinta días. Le fué concedida. Y hoy, 5 de marzo de 1937 en que vence, vuelve a pedir otra prórroga basándose en que el taquígrafo según le ha informado no ha tenido tiempo por sus otros trabajos de preparar la transcripción. Pide a esta corte que dicte cualquier providencia que garantice el cum-plimiento de su deber por parte del taquígrafo.
La dilación es ya seria en verdad. Un acusado que fué juzgado por un jurado y condenado por la corte por un de-*71lito grave se encuentra seguramente en libertad provisional desde hace más de siete meses. Esa situación no debe con-tinuar a menos que esté verdaderamente justificada.
A los efectos de indagar sobre esa justificación, se conce-derá al acusado basta el 11 de marzo actual a fin de que pre-sente nn affict/(wit sobre los méritos de su apelación entre-gando copia del mismo al fiscal quien tendrá basta el 15 de marzo para informar lo que juzgue procedente sobre el particular. Si el tribunal encuentra que los méritos son sufi-cientes, concederá la prórroga que se pide, negándola de otra suerte.